Citation Nr: 0532556	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-03 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder claimed as schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from December 1993 to May 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge in September 2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The record indicates that the veteran was afforded a VA 
psychiatric examination in April 2002 in which the examiner 
stated that the veteran was malingering.  

This finding conflicts with VA treatment records and 
statements received from her treating physicians which 
indicate that she is receiving ongoing treatment for 
schizophrenia that might have begun during active service.  

In view of this discrepancy, the Board finds that an 
additional VA examination and opinion should be obtained.  

The veteran was provided with a Veterans Claims Assistance 
Act (VCAA) notification letter in November 2001.  However, 
this letter did not notify the veteran that she should submit 
any evidence in her possession that she believed relevant to 
her claim, as is required by 38 C.F.R. § 3.159 (2005).  

Therefore, the Board finds that additional VCAA notification 
should be provided to the veteran before the next review of 
her claim.  

Therefore, this case is REMANDED to the RO for the following 
development: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  In particular, the veteran 
must be notified that she should submit 
any evidence in her possession that she 
believes to be relevant to her claim.  
See also 38 C.F.R. § 3.159 (2005).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her claimed 
psychiatric disability since May 1998.  
After securing the necessary release, the 
RO should obtain any of these records 
that have not previously been obtained 
and associate them with the claims 
folder.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and likely date of onset of her 
claimed psychiatric disability.  If 
possible, this examination should be 
conducted by an examiner who has not 
previously examined the veteran.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  In 
particular, the March 2004 letter and 
opinion from G.J.J., M.D. should be 
noted.  After completion of the 
examination and review of the evidence 
contained in the claims folder, the 
examiner should attempt to express the 
following opinions: 1) Does the veteran 
currently have a diagnosis of 
schizophrenia or any other acquired 
psychiatric disability?  If so, please 
state this diagnosis.  2)  If the veteran 
is found to have a current psychiatric 
disability, is it as likely as not that 
this disability originated during active 
service or within the first year of 
discharge following active service?  3)  
If the veteran is found not to have a 
current psychiatric disability, please 
reconcile this diagnosis with the 
diagnoses of schizophrenia contained in 
the claims folder.  The reasons and bases 
for all opinions should be provided.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



 
 
 
 


